 

Case 1:20-cv-05083-RA Document 4 Filed 09/16/20 Page 1 of 15

No. 20-cv-3083

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

Joseph Waske
Appellant

Vv
Lehman Brother Holding Inc.

Appellee

 

On Appeal from the United States District Court, Southern District of New York,

No. 08-13555(SCC), Honorable Ronnie Abrams, Presiding.

 

BRIEF FOR APPELLANT

 

Joseph Waske

22862 Via Genoa

Dana Point, CA92629

949-517-8330

jwaske3@yahoo.com

PRO SE
 

Case 1:20-cv-05083-RA Document 4 Filed 09/16/20 Page 2 of 15

TABLE OF CONTENTS
TABLE OF AUTHORITIES.........cccccccceceecercceesesessecssssesseesesenseeeees pg. 2-3
JURISDICTIONAL STATEMENT........ccccccccceecveeeecsstesssecsesseveensees pg. 4
STATEMENT OF ISSUES PRESENTED FOR REVIEW.........c0:000c0 oe pg. 4-8
STATEMENT OF THE CASE......cccccescessesssssecsccseesecateseestesesseenes pg. 8-10
SUMMARY OF THE ARGUMENT. ..0...0.ccccccesececeseseeseeeseteseessceneean pg. 10-11
ARGUMENT. .....ccccccceeceeseeeeceeeseeeeseeeseeesees oceeecatesseseseseaseeeessees pg. 11-14
CONCLUSION....c.cccccccccececsececseceseveeecsseecesseucresusssueeseresuseeeeees pg. 15

TABLE OF AUTHORITIES

CASES

Fryer vs. Omnicom Media Group, 09 Civ 9514

Mentor Lagoons, Inc. v. Rubin, 510 N.E.2d 379, 382

Breckenridge, Inc. v. Solvay Pharm., Inc., No. 98-4606, 1999 WL 292667
Matter of Myerowitz 2019 NY Slip Op 04304

In re Beck, 902 F .2d 5, 7 (7th Cir. 1990)
Case 1:20-cv-05083-RA Document 4 Filed 09/16/20 Page 3 of 15

STATUES

Rules 8.4

New York Rules of Professional Conduct 22 NYCRR §§ 1200.1 et seq
New York Rules of Professional Conduct 4.1

New York Rules of Prefessional Conduct 8.4 (c)(d)(h)

New York State Law Reporting Bureau pursuant to Judiciary Law § 431.

FED. R. CTY. P 46(b)

SECONDARY SOURCES
Anton R. Valukas, Examiner Report........2 0.0.2.2 0-6ccccecececeeeeceeceeeeeceaeeeees ECF #8307 pg.
1775
Lehman Brothers Holdings Inc. Capital Trust III Prospectus.......... (ECF#60542 pg. 24)

Lehman Brothers Holdings Inc. Capital Trust [V Prospectus (Page 23)
https://www.sec.gov/Archives/edgar/data/1083328/000104746903033240/a21199892z424b2.htm
Lehman Brothers Holdings Inc. Capital Trust V Prospectus (Page 23)
https://www.sec.gov/Archives/edgar/data/806085/000104746904010912/a2132819z424b2.htm
Lehman Brothers Holdings Inc. Capital Trust VI Prospectus (Page 23)

https://www.sec.gov/Archives/edgar/data/806085/000104746905000357/a2149684z424b2. htm

Motion to Reclassify...............ccccceecece cece ea eccereae erect er eseesueanes (ECF# 60337, Page 12)
Case 1:20-cv-05083-RA Document 4 Filed 09/16/20 Page 4 of 15

JURISDICTION STATEMENT

The United States Bankruptcy Court for the Southern District of New York (the “Court”)
has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and Article XIV,
Section 14.1(¢h) of the Plan. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This isa
core proceeding under 28 U.S.C. §§ 157(b). The statutory bases for the relief requested in this
motion are sections 105(a) and 1141 of title 11 of the United States Code, 11 U.S.C. §§ 101—

1532 (the “Bankruptcy Code”).

STATEMENT OF ISSUES PRESENTED FOR REVIEW

Joseph Waske was not served on the June 3rd, 2020 hearing agenda with the
Motion to Reclassify on it (ECF #60337). Additionally, Joseph Waske was not given the proper

time and opportunity to argue the Motion to Reclassify (ECF #60337),

The Plan Administrator added the Motion to Reclassify (ECF #60337) as
a motion to be heard during the June 3rd, 2020 hearing when the Honorable Judge asked
the Plan Administrator to begin the hearing. The Motion to Reclassify was not on the
“Agenda” (Docket #60653), nor was it scheduled to be in the “Hearing” (Docket

#60498). Joseph Waske drafted the Agenda in which the honorable judge referred to

(ECF#60653). On the Agenda, there were two motions to be heard, they were the Motion to

Reserve for the Motion to Reclassify (ECF#60448) and the Motion for Summary Judgement
 

Case 1:20-cv-05083-RA Document 4 Filed 09/16/20 Page 5 of15

(ECF#60484). These two motions are also the only two motions listed on the Notice of

Telephonic Hearing (ECF#60498).

The Honorable Judge then proceeded to focus an overwhelming majority of the
hearing on the Motion to Reclassify and based the “ORDER” (Docket #60678) mainly on the

Motion to Reclassify (ECF #60337).

“Ex Parte” was facilitated before the hearing between the Honorable Judge and
the Plan Administrator as shown by the fact that the Honorable Judge added the Motion to
Reserve for the Motion to Reclassify (ECF #60448) over the objection (Docket #60641 and
Docket #60642) by Joseph Waske. The addition of the Motion to Reserve for Motion to
Reclassify (ECF #60448) aided the Plan Administrator by giving the Plan Administrator a legal
avenue to defeat the Motion for Summary Judgment (Docket #60484). Ultimately it gave the
Plan Administrator the legal cover to file an objection late. During the June 3rd, 2020 hearing,
the Honorable Judge also refused to hear arguments on Neuberger Berman which would have
further proved the enforceability of the LBHI Capital Trusts II-VI Guarantees (Docket #60448,
Exhibit D). The Neuberger Berman argument is one of the arguments for the Motion to Reserve
for the Motion to Reclassify (ECF #60448). The Honorable Judge added the Motion to Reserve
for the Motion to Reclassify (ECF #60448) to the hearing over the objection of Joseph Waske
and then refused to hear the argument that provides basis for relief in the Motion to Reserve for
the Motion to Reclassify (ECF #60448). The honorable judge did not allow the arguments for the
motion, but added the Motion to Reserve for the Motion to Reclassify (ECF #60448) that

allowed the Plan Administrator to defeat the Motion for Summary Judgment (ECF #60484).
Case 1:20-cv-05083-RA Document 4 Filed 09/16/20 Page 6 of 15

The Plan Administrator stated during the hearing that he is not “aware” of the
Important Covenants of Lehman Brothers Holdings when it is argued for on dockets 60448,
60337, 60542 and 60642. Those dockets were all scheduled to be heard on the June 32020
hearing. If the Plan Administrator was unaware of the Important Covenants of Lehman Brothers
Holdings Capital Trusts III-VI, then they were not prepared for the Motion for Summary
Judgment (ECF #60484), that was properly scheduled to be heard on June 3°42020, or the
Motion to Reserve for the Motion to Reclassify (ECF #60448). Instead they were prepared to
argue the Motion to Reclassify (ECF #60337) and the Plan Administrator stated it was on the
Agenda to have it heard and ruled on to avoid the Motion for Summary Judgment (ECF #60484)
and the Motion to Reserve for the Motion to Reclassify (ECF #60448), The intent of such a
statement provides cover in the transcripts and allows the Plan Administrator to continue to

violate the LBHI Capital Trusts “Covenants.”

The Plan Administrator also continues to omit affiliate preferred security parity
guarantee rights in court and earlier within the Plan Administrators filed “Objections” (Docket
#60542) in response to Joseph Waske's motions and other earlier motions relating to the
enforcement of the guarantees of the Lehman Brothers Holdings Inc. Capital Trusts HI, FV, V
and VI. The Plan Administrator misled by omission in both the bankruptcy courts and appellate

court levels (Docket #60542, page 10).

Joseph Waske had his rights and due process violated and denied in the June
3" 9020 hearing and in the order that was issued by the Honorable Judge based on the actions

described in this Statement of Issues points 1, 2, 3 and 4 (ECF #60740).
 

Case 1:20-cv-05083-RA Document 4 Filed 09/16/20 Page 7 of 15

Joseph Waske requests Honorable Judge Ronnie Abrams to not remand this case
back to the Honorable Judge Chapman’s court because of the bias and Ex Parte the Honorable

Court has shown against Joseph Waske.

Joseph Waske has the standing and rights to file a lawsuit against LBHI to enforce
the guarantee as if they are the Trustee, upon the Trustee failing to enforce the Guarantee

(Docket #60542, page 62).

The Bankruptcy Court erred by not ruling on the merits of the Motion for

Summary Judgment (ECF #60484).

The Bankruptcy Court erred by refusing to hear arguments for the Motion to
Reserve for the Motion to Reclassify (ECF #60448) when the issue of Neuberger Berman was
presented in court for argument, Then, the bankruptcy court ruled against the motion. The
Bankruptcy Court was the one who insisted on adding the Motion to Reserve for the Motion to
Reclassify (ECF #60448) over the objection of Joseph Waske. The motion was added to the

hearing and then the court refused to hear its arguments.

The Bankruptcy Court erred by not ruling if the rights of the Lehman Brothers
Holdings Inc. Capital Trusts IIE, 'V, V and VI were violated under the guarantee and if the LBHI
Capital Trusts have parity status with the Preference Shares of Neuberger Berman that were

redeemed at full value.
Case 1:20-cv-05083-RA Document 4 Filed 09/16/20 Page 8 of 15

The Bankruptcy Court erred by not ruling if the rights of the Lehman Brothers
Holdings Inc. Capital Trusts III, IV, V and VI were violated under the guarantee by the LBMB
transaction or any other transaction of LBHI’s affiliates or subsidiaries that involved preferred

equity or subordinated debt transactions.

The Bankruptcy Court erred by not ruling on the enforceability of the Important
Covenants of Lehman Brothers Holdings and the Guarantee provided to Capital Trust IL, IV, V,

VI holders.

The Bankruptcy Court erred by not ruling on recent distributions to affiliate and
subsidiary preferred equity as basis for relief to reclassify the existing Capital Trust II-VI
Claims in parity with the highest class of affiliate and subsidiary preferred equity to receive

distributions.

In the hearing on June 3° 2020, the Plan Administrator acknowledged that equity
with value exists or has been created in spin-offs or affiliates. The bankruptcy court erred in not
ruling that the Capital Trusts Ill, 1V, V and VI covenants and guarantees have been breached and
that the Capital Trusts II, 1V, V and VI are in parity with the highest spin-off or affiliate

preferred equity.

STATEMENT OF THE CASE

This case arises out of the failure of the bankruptcy court to address the Motion to

Reserve for the Motion to Reclassify (ECF#60448). The bankruptcy court and the Plan
Case 1:20-cv-05083-RA Document 4 Filed 09/16/20 Page 9 of 15

Administrator wanted to avoid the “parity with the most senior preference shares of an affiliate”
issue at all cost, not just with Neuberger Berman, but with all affiliates that have paid their equity
interests under the Plan Administrator. The Plan Administrator misrepresented the terms of each
LBHI Capital Trust U1, lV, V and VI Prospectus to the bankruptcy court multiple times and also
in the district court, as argued and shown proof within the filed Motion to Reserve for the Motion

to Reclassify (Docket #60448).

This led to the events that occurred in the June 3" 2020 hearing, resulting in the order
(ECF #60678) that is being appealed before this court. The Plan administrator once again
misrepresented facts when the Honorable Judge Chapman allowed the Plan Administrator to lead
off what was on the “Agenda” (ECF#60653). Joseph Waske drafted the Agenda in which the
honorable judge referred to (ECF#60653). On the Agenda, there were two motions to be heard,
they were the Motion to Reserve for the Motion to Reclassify (ECF#60448) and the Motion for
Summary Judgement (ECF#60484). These two motions are also the only two motions listed on
the Notice of Telephonic Hearing (ECF#60498). The Plan Administrator misrepresented the
Agenda to the bankruptcy court by adding the Motion to Reserve (ECF #60448) to the Agenda
with the intent to lead the bankruptcy court to rule on the Motion to Reclassify (ECF #60337)
because the Motion to Reserve for the Motion to Reclassify contained facts the Plan
Administrator and the bankruptcy court did not want to be addressed as the “Plan” has been
violated and was no longer in compliance with the bankruptcy code as both Honorable Judge

Chapman and the Plan Administrator knew the “Guarantee” (ECF #60542 and each LBHI

Capital Trust [II-VI Prospectuses on pg. 21) should have been enforced.
Case 1:20-cv-05083-RA Document4 Filed 09/16/20 Page 10 of 15

The Bankruptcy court accepted the misrepresentation by the Plan Administrator
and continued the June 3rd, 2020 hearing by refusing to hear the arguments on the Motion to
Reserve for the Motion to Reclassify (ECF #60448) and the Motion for Summary Judgement

(ECF #60484) even when it was brought up to be heard.

The June 32020 hearing, was based on the Motion to Reclassify (ECF #60337)
which was not schedule to be heard. Joseph Waske was deprived of his proper due process by

not being allowed to prepare to argue the Motion to Reclassify (ECF #60337).

SUMMARY OF THE ARGUMENT
Joseph Waske has the standing to sue Lehman Brothers Holdings Inc if the
Trustee fails to enforce the “Guarantee”, This is specifically stated on each of the specific
Prospectus on page 21 of the Lehman Brothers Holdings Inc. Capital Trusts II, IV, V and VI.
(ECF#60542 pg. 24) The Trustee of Lehman Brothers Holdings Inc. II, IV, V and VI did not
enforce the “Guarantee” and has failed to enforce the guarantee and that is why Joseph Waske

filed his motions.

The Plan Administrator misrepresented the “Agenda” to lead the court to

rule on a motion that was not scheduled to be heard.

The bankruptcy court has shown bias against Joseph Waske throughout
the process leading up to the June 3rd, 2020 hearing. Originally, Joseph Waske

requested the hearing for only the Motion for Summary Judgement (ECF #60484). The

10
Case 1:20-cv-05083-RA Document4 Filed 09/16/20 Page 11 of 15

honorable judge knowing that the Plan Administrator was in default by not responding
on time to the Motion for Summary Judgement (ECF #60484)decided to add the Motion
to Reserve for the Motion to Reclassify (ECF #60448) to the hearing to give the Plan
Administrator cover to eliminate the default on the Motion for Summary Judgement
(ECF #60484) by giving the Plan Administrator until the June 3rd, 2020 hearing date to
address the Motion for Summary Judgment (ECF #60484). Joseph Waske informed the
honorable judge this allowance was helping the Plan Administrator by adding the
Motion to Reserve for the Motion to Reclassify (ECF #60448) to the June 3rd, 2020
hearing and requested the honorable judge to not include the Motion to Reserve for the
Motion to Reclassify to the hearing. The Honorable Judge denied the request.

(ECF#60508 and 60509).

The bankruptcy court did not allow a hearing on the arguments and failed to address the
Motion to Reserve for the Motion to Reclassify (ECF #60448) and did not allow the arguments

for the Motion for Summary Judgment (ECF #60484) to he heard in open court.

ARGUMENT
The Plan Administrator made a misrepresentation to the honorable court and to the
honorable judge when specifically not following what was scheduled on the “Agenda.” The Plan

Administrator included the Motion to Reclassify (ECF #60337) in the answer to the honorable

judge.

11
 

Case 1:20-cv-05083-RA Document4 Filed 09/16/20 Page 12 of 15

The Plan Administrator has a history of making misrepresentations to the
bankruptcy court and the district court and has done so again during the June 3rd, 2020

hearing. (ECF#60542).

The Pian Administrator argued that the breaches of covenants would give rise to
a claim under the guarantee (June 3rd, 2020 Hearing Transcript pg 8, lines 19-23) only
in the event the Trusts had money and did not pay through to the Capital Trust Preferred
Holders. That is incorrect. The LBHI Capital Trusts II]-VI covenant rights granted in
each Capital Trust prospectus are much broader than the Plan Administrator states.
LBHI was the holding company and the subsidiaries provided all the funds for
distributions on all debt securities. The Covenants specifically provide payment and
dividend stoppage rights, including liquidation payments, across the parent (LBHI) and
all its subsidiaries debt securities that rank in parity or junior to the LBHI Capital
Trusts HI, IV, V and VI. These broad payment and dividend stoppage rights were
granted and written into each Capital Trust Prospectus by LBHI. The Plan
Administrator is bound by those terms yet continues to breach them as payments have
been made to subsidiary debt securities that rank in parity or junior to the LBHI Capital

Trusts IH], [1V, V and VI.

The Plan Administrator misrepresentation that the guarantees are subordinated to the
levels of LBHI’s equity are not factual. The guarantees are subordinated only to LBHI’s
liabilities and not to the level of LBHI’s equity, because the GUARANTEE is on parity with the

most senior preference shares of LBHI AND ITS AFFILIATES. Additionally, the Capital

12
Case 1:20-cv-05083-RA Document4 Filed 09/16/20 Page 13 of 15

Trusts III, IV, V, VJ are on parity with subsidiary debt securities that rank in parity or

junior to LBHI Capital Trusts III, IV, V and VI (The "Covenants").

On October 16 2019, in Appellate Court Case 1:19-cv-06397-PAE, the Plan
Administrator stated that the Capital Trust preferred shares are subordinated to the level of
preferred interest in LBHI. That clearly is not true, as the LBHI Capital Trusts are in parity with
the most senior preference stock of its affiliates. The Plan Administrator knew this and chose to
mislead the honorable court. Just by the fact that LBHI’s equity has been placed in class 12 and
LBHI Capital Trusts IH, IV, V and VI are placed in 10B means the LBHI Capital Trusts III, IV,
V and VI are not subordinated to that level. The deception is outrageous. The Plan
Administrator will go to great lengths to omit the fact that the LBHI Capital Trusts' parity to
affiliates most senior preference stock rights. The following is a repost of the previous quotation
by the Plan Administrator to mislead. This is with the district court.

“The prospectuses upon which Wu purports to have relied clearly provides that any
liability that LBHI would have on the Subordinated Guarantee is subordinated to the level of
preferred equity interests in LBHI, subordinate to all other liabilities of LBHI:

“{LBHI’s] [g]uarantee will constitute unsecured obligations of [LBHI] and will rank (i)
subordinate and junior in right of payment to all other liabilities of [LBHI], (ii) on a parity with
the most senior preferred or preference stock... and (iii) senior to LBHI’s]| common
stock.””

The Plan Administrator omits key prospectus language regarding "Affiliate". The actual

section in each Capital Trust III-VI prospectus reads as follows:

13
Case 1:20-cv-05083-RA Document4 Filed 09/16/20 Page 14 of 15

it) “On a parity with the most senior preferred or preference stock now or hereafter issued
by Lehman Brothers Holdings and with any guarantee now or hereafter entered into by Lehman

Brothers Holdings in respect of any preferred securities of any affiliate of Lehman Brothers
Holdings, and

iii) Senior to Lehman Brothers Holdings common stock.”

The Plan Administrator led the bankruptcy court to focus on the Motion to
Reclassify (ECF #60337) instead of the two motions that were formally scheduled to be heard on.
June 3rd, 2020. The plan administrator has a history of making misrepresentations to the

Appellate and Bankruptcy courts.

The honorable judge showed bias when the Motion to Reserve for the Motion to
Reclassify (ECF #60448) was added to the June 3rd, 2020 hearing, understanding that it would
negate the original intent for the June 3rd, 2020 hearing in the first place. This adversely harmed

Joseph Waske before the hearing even started and ultimately ended all of the motions.

The Bankruptcy court did not allow the arguments of the Motion to Reserve for

the Motion to Reclassify (ECF #60448) to be heard, thus violating Joseph Waske’s due process.

The Bankruptcy court did not allow the arguments of the Motion for Summary

Judgement (ECF #60484) to be heard thus violating Joseph Waske’s due process.

14
Case 1:20-cv-05083-RA Document4 Filed 09/16/20 Page 15 of 15

CONCLUSION
For the foregoing reasons, Joseph Waske respectfully requests that this Court

reverse the bankruptcy court and remand this case for entry of an amended order.

That the Plan Administrator made misrepresentations to the bankruptcy court that
violated Joseph Waske’s due process and led the bankruptcy court away from the two motions

that were scheduled to be heard on June 3rd, 2020.

That the honorable judge showed bias leading up to the hearing by including the
Motion to Reserve for the Motion to Reclassify (ECF #60448) to the hearing and by refusing to
hear the arguments that were scheduled to be heard. Further, it is requested that the Appeals
Court not remand this case back to Honorable Judge Chapman’s courtroom because of the bias

and remand this case to another court.

Dated this 16th day of September, 2020

Ys

seph Waske
22862 Via Genoa
Dana Point, CA92629
949-317-8330
jwaske@yahoo.com
Pro Se

 

13
